            Case 5:19-cv-00834-DAE Document 77 Filed 03/10/21 Page 1 of 2




                                WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION
          MALIBU MEDIA, LLC,
          Plaintiff,
                                                     CIVIL ACTION NO. 5-19-CV-00834-DAE
          vs.

          JOHN DOE,
          Defendant.


                                        AMENDED NOTICE
          Defendant John Doe amends his March 9, 2021 notice [Dkt. 75] to correct a date in that

notice. To that end, Doe gives notice of the following:

          1. Malibu Media, LLC states it is a limited liability company organized and existing under

the laws of the State of California [Dkt. 1, ¶ 8].

          2. A recent search of the California Secretary of State website shows Malibu Media, LLC

is suspended. Exhibit A is a true and accurate screenshot of this search from March 8, 2021. 1

          3. Under California law, the “corporate powers, rights and privileges” of a domestic

corporate taxpayer may be suspended for failure to pay certain taxes and penalties. Cal. Rev. &

Tax Code § 23301. In turn, California law dictates a suspended company may not, among other

things, prosecute or defend a legal action. Grell v. Laci Le Beau Corp., 73 Cal. App. 4th 1300,

1306 (1999).

          4. In providing this notice, Doe does not waive any rights to seek appropriate and necessary

relief based on Malibu’s suspended status, and affirmatively reserves any and all such rights.




1
    Doe’s original notice inadvertently stated “February 8, 2021.” [Dkt. 75].
         Case 5:19-cv-00834-DAE Document 77 Filed 03/10/21 Page 2 of 2




Dated: March 10, 2021                                      Respectfully,


                                                           /s/ JT Morris
                                                           JT Morris
                                                           Texas State Bar No. 24094444
                                                           jt@jtmorrislaw.com
                                                           Ramzi Khazen
                                                           Texas State Bar No. 24040855
                                                           ramzi@jtmorrislaw.com
                                                           JT Morris Law, PLLC
                                                           1105 Nueces Street, Suite B
                                                           Austin, Texas 78701
                                                           Tel: 512-717-5275
                                                           Fax: 512-582-2948

                                                           Counsel for Defendant John Doe




                               CERTIFICATE OF SERVICE
       I hereby certify that on March 10, 2021, I electronically filed the foregoing documents
with the Court using CM/ECF, and served on the same day all counsel of record by the CM/ECF
notification system.


                                                           /s/ JT Morris
                                                           JT Morris




                                               2
